Citation Nr: 1812029	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-06 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from August 1952 to August 1955.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 RO decision that in pertinent part, determined that new and material evidence had not been submitted to reopen a claim of service connection for hearing loss, and denied service connection for a back disability.

A hearing was held in March 2016 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In May 2016, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development. The case was subsequently returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The probative evidence is in relative equipoise as to whether the Veteran's current back disability characterized as degenerative arthritis of the thoracolumbar spine is due to service.

2. The preponderance of the competent and credible evidence does not show that the Veteran's bilateral hearing loss disability manifested during active service. Nor does the evidence show that bilateral hearing loss was manifested to a compensable degree within the first post-service year, or is otherwise related to service.




CONCLUSIONS OF LAW

1. Resolving reasonable doubt in his favor, a back disability characterized as degenerative arthritis of the thoracolumbar spine was incurred during the Veteran's active duty service. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2. The requirements to establish service connection for a bilateral hearing loss disability have not been met. 38 U.S.C. §§ 1112 , 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veteran was afforded a hearing before the Board and a copy of the transcript is of record. There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board further finds that the RO has substantially complied with its May 2016 remand orders. In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) arrange for VA medical examinations and opinions, and attempt to obtain additional VA medical records and service personnel records, and this was done. Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As noted below, many of the Veteran's service treatment records are missing. When service records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran. See Russo v. Brown, 9 Vet. App. 46 (1996). Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease). 

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

A Veteran is presumed in sound condition when examined and accepted for service, except for defects or disorders noted at entrance to service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service. 38 U.S.C. § 1154(a); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability. Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss or arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such diseases during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310 (a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). An increase in severity of a nonservice-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected condition, will be service connected. Aggravation will be established by determining the baseline level of severity of the nonservice-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310 (b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Back Disability 

A review of the evidence reflects that the Veteran has been diagnosed with a current thoracolumbar spine (back) disability, as demonstrated on VA examination in June 2017. The examiner diagnosed degenerative arthritis of the spine. Consequently, the determinative issue is whether or not this disability is attributable to his military service.

At his March 2016 Board hearing, the Veteran testified that he had back pain during service, after lifting heavy ammunition, but did not seek treatment for it, because he was not old enough to be in the service and did not want to be sent home. He stated that he had continuous symptoms of such disabilities since service. The Veteran testified that he first sought treatment for a back disability after service in about 1979 or 1980 at the VA Medical Center (VAMC) in Baltimore. He stated that before that, he treated himself for the back pain. His wife stated that he first started complaining of back problems in 1975, but later said that he complained of back problems during the period between service separation until the 1970s, but the condition got worse in the 1970s. She testified that the Veteran received a spinal injection in 1972 at the Baltimore VAMC. See hearing transcript at page 14.

Most of the Veteran's service treatment records are missing, with the exception of the report of his service separation examination, and attempts to obtain additional service treatment records have been unsuccessful. The Veteran's spine was clinically normal on separation medical examination in August 1955. The examiner noted that there were no complaints of a medical nature at this examination.

Chest X-ray studies in November 2001 and October 2005 show spondylosis of the lower thoracic spine. A June 2006 chest X-ray study showed degenerative changes involving the thoracic spine, and mild scoliosis. An August 2010 VA computed tomography (CT) scan showed findings in the sacrum and left hemipelvis compatible with Paget's disease, as well as degenerative changes. 

A January 2011 VA outpatient primary care note reflects that the Veteran requested a letter for his disability claim stating that his low back pain is related to his military service in Korea. The pertinent diagnosis was low back pain. The examiner opined that the Veteran's back pain is more likely to be due to Paget's disease, rather than his reported in-service shrapnel injury. A September 2011 VA primary care note reflects that the Veteran complained of low back pain, and said he first noticed back pain while lifting ammunition boxes in the Korean war. The pertinent diagnostic assessment was low back pain, most likely lumbar spinal stenosis versus degenerative joint disease. A September 2011 X-ray study of the lumbar spine showed narrowing at L5-S1. The radiologist indicated that this may be degenerative or pagetoid in nature.

The Board previously remanded this matter for a VA examination and medical opinion regarding the claimed back disability.

In a January 2017 VA medical opinion, based on review of the claims file but without a physical examination, the examiner opined that the claimed back disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness. The rationale was that there was no diagnosis of a back condition to date, and X-ray studies showed only questionable degenerative joint disease in the spine. The examiner stated that there was no documentation to support a chronic and ongoing low back condition since active duty, and no medical evidence existed to support a chronic back condition. The examiner noted that the Veteran's exit examination from active duty did not show back complaints, he had no low back complaints in 2000, and it was not until 2011 when low back pain surfaced in the medical records. The examiner opined that there is no nexus between his current low back pain and that of active duty. 

At a VA compensation examination in June 2017, the Veteran complained of intermittent low back pain and stiffness, and said the symptoms started in 1954 while he was assigned to an artillery unit in Korea for 3 years, and the job required lifting heavy rounds. He said he did not seek treatment for this condition during service. He reported that the symptoms continued after service and became worse in 2011 when he had X-rays taken. He stopped working as driver in 1997, but not due to the back condition. The examiner opined that it is at least as likely as not that the Veteran's current back disability is incurred in or caused by service. The examiner stated that there are no records of treatment during service because he did not seek treatment at that time, the pain continued after service but the pain got worse in 2011. The examiner opined that the Veteran's job in the artillery for 3 years in Korea put a lot of strain on the lower back. 

In a January 2018 written brief, the Veteran's representative contended that service connection was warranted for the back disability based on the June 2017 VA examination and opinion. 

The mandate to accord the Veteran the benefit of the doubt is triggered when the evidence has reached a stage of balance. There is a gap of many years between the Veteran's separation from service and the first medical evidence of treatment for back complaints. Some of the medical evidence suggests that the current back disability is due to Paget's disease or developed years after service, while other probative evidence, including competent and credible lay statements by the Veteran and his spouse as to continuous back symptoms since service, and the June 2017 VA medical opinion, suggest that the current back disability is related to service.

Thus, the Board finds that the evidence is now at least in equipoise as to whether the Veteran has a current back disability that was incurred in service. Accordingly, the benefit of the doubt rule applies, and the Board concludes that pursuant to pertinent laws and regulations, service connection for a back disability characterized as degenerative arthritis of the thoracolumbar spine is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

Hearing Loss

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385; see also McKinney v. McDonald, 28 Vet. App. 15  (2016) (holding that a minimum degree of hearing loss is a prerequisite for entitlement to service connection, and that a change in hearing as a result of service is a disability if it exceeds the levels specified in 38 C.F.R. § 3.385). 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA compensation purposes (i.e., under 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes. Hensley v. Brown, 5 Vet. App. 155 (1993). To establish entitlement to service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, including at time of separation, although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155   (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

The results of the Veteran's February 2017 VA audiological examination confirm that he has sufficient hearing loss in each ear to be considered a disability according to the requirements of 38 C.F.R. § 3.385. The question remaining is whether his current bilateral hearing loss disability is related to service.

The Veteran has consistently reported exposure to loud noise from artillery during his service in Korea. The Board finds that his report of acoustic trauma in service is credible, as it is consistent with the nature of his service.

Most of the Veteran's service treatment records are missing, with the exception of the report of his service separation examination, and attempts to obtain additional service treatment records have been unsuccessful. On separation medical examination in September 1955, whispered voice testing was 15/15 in each ear. On separation examination, his physical profile (PULHES) included H-1 (normal hearing). The examiner noted that there were no complaints of a medical nature at this examination.

The Veteran submitted his original claim for service connection for hearing loss in August 2005. He contended that he had hearing loss due to noise exposure in service from a 105 mm howitzer, and that he served on the front lines.

Available VA medical records dated in the 1970s and 1980s reflect treatment for other medical conditions but are negative for treatment of hearing loss.

VA outpatient treatment records dated from 2000 to 2005 are negative for hearing loss.

A December 2000 VA primary care history and physical reflects that the Veteran reported a history of several medical problems but did not report hearing loss. In fact he denied hearing loss and ringing in the ears. On examination, his hearing was grossly intact. In November 2001 and April 2006, his hearing was within normal limits. A May 2006 VA mental health note reflects that the Veteran reported that in the past he was a bass player for several different bands, and currently was the manager of a spiritual music group. He said he used to own and ride a motorcycle, and worked as a driver for the state for 31 years. In July 2006, the Veteran reported that his band was playing frequently.

The Veteran filed his next claim for service connection for bilateral hearing loss in April 2009.

A September 2009 VA primary care note reflects that the Veteran complained of difficulty hearing out of his right ear, and reported that he served in an artillery unit in Korea. 

An October 2009 VA audiology consult reflects that the Veteran's primary complaints were hearing loss and tinnitus, which he speculated began in the military. His military history is marked with 3 years of active duty with a specialty as a load packer and truck driver. After separation from service, the Veteran worked for the city/state as a truck driver. He denied any significant sources of noise exposure. He stated that he first noticed his hearing loss after the military and that it was accompanied by a constant steady "shhhh" sound. Audiometric testing indicated a mild to moderately severe high-frequency sensorineural hearing loss commencing at 2 kHz, bilaterally.

Competent lay statements of record by the Veteran and his family are to the effect that he had no hearing problems prior to service, but had hearing difficulty after returning from service. In a January 2010 statement, J.C. stated that he had known the Veteran for 50 years, and that when he returned home in 1955, he noticed that he had to speak very loudly for the Veteran to hear him, and said the Veteran told him about the big guns he fired in service. He said the Veteran had excellent hearing before service. In a January 2010 statement, the Veteran's sister said that when the Veteran returned from Korea, he complained about his right ear.

A December 2010 VA mental health examination reflects that the Veteran reported that he worked for a college for many years until retiring in 1995, and then drove a school bus.

A January 2011 VA outpatient primary care note reflects that the Veteran requested a letter for his disability claim stating that his hearing loss is related to his military service in Korea. The Veteran asserted that his hearing loss resulted from firing 105 mm howitzers. The VA physician noted that the Veteran had been evaluated by audiology and found to have profound hearing loss in the right ear that would benefit from hearing aids. The pertinent diagnosis was hearing loss. The physician indicated that a letter would be completed per the Veteran's request stating that his hearing loss may possibly be related to his military service. He said he explained to the Veteran that he could not definitely make a determination that his hearing loss is a direct result of his service. 

A February 2011 VA audiology consult reflects that audiometric testing was conducted and revealed a mild sloping to severe sensorineural hearing loss in the right ear, and a mild sloping to severe sensorineural hearing loss in the left ear. These findings indicated a decline in hearing and a new asymmetry when compared to results from October 2009. Hearing aids were prescribed in March 2011. Subsequent medical records reflect treatment for hearing loss.

In an October 2011 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran said he was a bus driver from 1996 to 2008. In a December 2011 statement, the Veteran's former employer said that he was a bus driver from 2006 to 2008.

At his March 2016 Board hearing, the Veteran testified that he was exposed to very loud noises in service when the artillery was fired, and they did not have hearing protection. He said he first noticed hearing problems about a couple of weeks after he entered the artillery, and that his hearing problems were intermittent. He said he did not seek treatment for hearing loss in service. He denied loud noise exposure after service, to include at work. He testified that he first sought treatment for hearing loss at a VA facility in the mid-1970s. His spouse testified that she noticed that he had hearing difficulty in 1957, and that he had hearing difficulty since then.

On VA audiological examination in February 2017, audiometric testing revealed right ear decibel thresholds of 20, 25, 35, 55 and 65, and left ear decibel thresholds of 15, 20, 35, 45 and 60, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz. Speech recognition scores using the Maryland CNC Test were 96 percent in the right ear and 94 percent in the left ear. The examiner diagnosed bilateral sensorineural hearing loss, and opined that this condition was not at least as likely as not caused by or a result of an event in military service. The rationale was that although the enlistment audiogram was not available, the separation examination revealed a whisper test with bilateral scores of 15/15. This information is not frequency-specific and cannot be used to rule out hearing loss at separation, but suggests grossly normal hearing, bilaterally, in August 1955. There are no complaints of hearing loss or tinnitus marked on exit examination. The initial VA examination in 2009 revealed hearing within normal limits 250-1000 Hz sloping to mild to moderately severe sensorineural hearing loss from 2000-8000 Hz, bilaterally. The current compensation examination reveals hearing within normal limits 250-1000 Hz sloping to mild to severe sensorineural hearing loss from 2000-8000 Hz, bilaterally. 

The examiner noted that the Veteran reported that he worked as a gunner on 105 Howitzers in Korea while in the Army. He also reported a civilian occupation as a trash truck driver for the city for many years after leaving the Army. The examiner indicated that the current configuration of hearing is symmetrical and sloping, which is most consistent with presbycusis, or hearing loss due to aging. Based on the evidence available, 15/15 whisper scores upon separation (1955) with initial complaint of hearing problems in 2006 and initial pursuit of amplification in 2011, as well as the sloping configuration (as opposed to notched or bulging) of hearing loss since first known documentation, it is considered less likely than not caused by or a result of an event in military service.

In January 2018, the Veteran's representative contended that whisper test conducted at the time of the Veteran's separation examination was not adequate to determine a hearing loss. The representative asserted that the Veteran had acoustic trauma in service with subsequent hearing loss, citing and excerpting Yong, J.S. & Wang, D.Y (2015). Impact of noise on hearing in the military. Military Medical Research, 2:6. Https://doi.org/10.1186/s40779-015-0034-5.  The study noted that hearing symptoms are typically insidious and most patients with noise induced hearing loss may not notice their deficiency until it starts to affect communication, and that the audiometric pattern in noise-induced hearing loss is usually symmetrical and bilateral, but some asymmetry is not unexpected. The representative contended that since many people do not realize they have a hearing loss until communication is impacted, and whisper tests cannot capture hearing loss, the Veteran's military duties support his contentions that his hearing loss originated in service. 

It is the Board's province to determine the credibility of evidence. Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("The Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted [.]"). In making credibility determinations, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence. Id.   

As noted above, service treatment records are negative for complaints or diagnosis of hearing loss, and the Veteran did not complain of hearing loss at his separation examination in September 1955. Although the Veteran now contends that he had bilateral hearing loss symptoms during service, this contention is contradicted by the contemporaneous medical evidence, and the Board finds that it is not credible.

The post-service medical evidence does not reflect any complaints related to hearing loss for years following the conclusion of his active service, despite treatment for several other medical problems.

The absence of any intervening complaints or findings related to this disability for so long after service is a factor weighing against the Veteran's contention of continuity of symptomatology. 38 C.F.R. § 3.303 (b). See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991). Moreover, the Veteran explicitly denied any hearing loss symptoms during medical treatment in December 2000, which contradicts the more recent lay statements made by the Veteran, his family and friends with regard to continuity of hearing loss symptoms. 

The Veteran did not claim that his hearing loss symptoms began in service until filing his original VA disability compensation claim in 2005. See Pond v. West, 12 Vet. App. 341 (1999). 

Finally, as to the Veteran's assertion that he had very little post-service noise exposure, the Board observes that the evidence demonstrates that he drove a trash truck for many years and also played in bands for many years. The weight of the evidence shows that he had post-service noise exposure, and his conflicting statements with regard to post-service noise exposure reduce the credibility of his assertions.

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of hearing loss symptomatology since service. See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). Here, after reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence indicates the Veteran has not experienced continuous hearing loss symptoms since service, and thus the Board finds that service connection based upon continuity of symptomatology is not warranted.

The Board finds that the January 2011 statement by the appellant VA treatment provider that hearing loss may possibly be related to service is equivocal, and expressed in speculative language, and therefore does not provide the degree of certainty required for medical nexus evidence. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Board finds that the excerpt from a medical journal submitted by the Veteran's representative is too generic and inconclusive as to the specific facts in this case and is insufficient to establish a causal link. See Mattern v. West, 12 Vet. App. 222 (1999). 

The Board finds that the February 2017 VA examination constitutes highly probative evidence against the Veteran's claim of service connection for a bilateral hearing loss disability, and outweighs the Veteran's lay opinion. It is based on current examination results, the Veteran's reported history, and a review of the medical records, including examinations during and after service. This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale. See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). The VA examiner opined that the Veteran's hearing loss was not incurred in service and is likely due to aging. This opinion reflects a clear and unequivocal conclusion regarding the relationship between the Veteran's bilateral hearing loss disability and his active duty.

The weight of the evidence does not show that the Veteran's hearing loss became manifest to a compensable degree within the first year after discharge from service, and there is no probative medical opinion of record showing that the Veteran's current hearing loss disability is etiologically related to service.

In sum, the Board finds the Veteran is not shown to have bilateral hearing loss that was incurred in or aggravated by service. Accordingly, the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, supra.


ORDER

Service connection for a back disability characterized as degenerative arthritis of the thoracolumbar spine is granted.

Service connection for bilateral hearing loss is denied.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


